DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 08/24/2022, with respect to Claims 7 and 9 have been fully considered and are persuasive.  Therefore the previous rejections have been withdrawn. 
4.	It is noted that claims 7 and 9 have been cancelled, but their limitations have been incorporated into independent claim 1.  Therefore, the claim limitations will be reevaluated below as a part of claim 1 rejection.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 2, 4, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Flesichman U.S. 6,241,724 (herein referred to as “Flesichman”) and in view of Batchelor U.S. 2017/0086915 (earliest filing date 09/25/2015; herein referred to as “Batchelor 2017”), Sutter U.S. 2009/0171352 (herein referred to as “Sutter”), Bales U.S. 6,494,881 (herein referred “Bales”), Hren U.S. 4,202,337 (herein referred to as “Hren”), and Weiler U.S. 2017/0049505 (herein referred to as “Weiler”).7.	Regarding Claim 1, Fleischman teaches a surgical instrument comprising:
	a. at least four elements (ref nums 26, 27, 28, 29) placed in respective slots that are positioned in at least four corners of a rectangle or in at least four quarters of a circle (Fig. 3-5) of an insulator body (Figs. 2-5, ref num 30)
	b. wherein said insulator body (ref num 30) has four sides and a front surface (Fig. 6, as shown there is a front surface, and four sides to the electrode configuration, ref num 12)
	c. at least one element at a slot located at the center of the insulator body and separated from the at least four elements through insulation (Figs. 3-5, ref num 30 “insulator”, ref num 40 is located in a slot at the center).
	Fleischman fails to teach:
	a. the four elements are coagulation elements, wherein the at least four coagulation elements are utilized to coagulate a tissue and/or vessel
b. the said insulator body, each of the sides A and C having a surface area larger compared to a surface area of the sides B and D, wherein the four sides are utilized to coagulate bleeding tissues and/or vessels, wherein the bleeding tissues and/or vessels coagulated by the sides A and C are larger than the bleeding tissues and/or vessels coagulated by the sides B and D; 
c. the at least one element at a slot located at a center of the insulator body is a cutting element, and the at least one cutting element is utilized to cut the tissue and/or vessel; 
d. wherein the at least one cutting element has a surface area smaller compared to each of the least four coagulation elements and conducts current in a manner such that the coagulation elements are electrically short to create an arc at tip of the least one cutting element to cut the tissue and/or vessel, wherein the coagulation elements are electrically short to create a thin and fine cutting area at tip of cutting electrode to cut the tissue and/or vessel; and
f. wherein the at least four coagulation elements comprise a first set of coagulation elements and a second set of coagulation elements, wherein the first set of coagulation elements are electrically configured as part of a first unit having a first common terminal, wherein the second set of coagulation elements are electrically configured as part of a second unit having a second common terminal, and wherein the at least one cutting element is connected to the first common terminal for conduction of current.
Batchelor 2017 teaches a medical device that performs cutting and coagulation procedures on tissue (abstract).  The device has at least four electrodes (Fig. 11, ref nums 7, 8, 10, and 14; para 0119 “a first electrode 7, and a second electrode 14” and para 0120 “a third electrode 8…a fifth electrode 10”) that act as coagulation elements (para 0121 “the electrodes 8 and 10 to perform tissue sealing or coagulation at the same time”; para 0122 “suitable for making electrodes….for tissue cutting, sealing, or coagulation as similarly described for a device of Fig. 1”).  The device also contains a cutting blade (Fig. 11, ref num 9 “cut blade”) that serves to cut the tissue (para 0121 “the electrode 9 may be used as a cutting blade”).  While Fleischman serves to ablate and destroy the tissue, the electrodes and cutting structure of Batchelor 2017 that coagulate and cut the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Batchelor 2017, para 0144 “that a device or system in accordance with any one embodiment as described above may also be arranged or adapted [as needed]”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included electrodes and structures with specific surface area comparisons that coagulate and cut the tissue in order to perform the desired operation of the target tissue as well as concentrate the electric field to the cutting structure in order to initiate electric arc for the procedure.
Sutter teaches:
b. the said insulator body (para 0084 “three electrode bodies 14, 15, and 16 with intermediate insulating layers 17 forming a structural unit”), each of the sides A and C having a surface area larger (ref num 27) compared to a surface area of the sides B and D (ref num 25, para 0050, states that the first electrode surface area ranges from two thirds to one and one half times the area of the electrode surface area of the second electrode).  Sutter also teaches that the electrode surfaces could contain a pair of electrodes (para 0095-0100), and that the two electrode bodies of the second electrode are arranged at both sides of the first electrode perpendicularly (para 0039), therefore reading on the language of having sides A and C, as well as B and D.  Sutter also mentions that the four sides are utilized to coagulate bleeding tissues and/or vessels (para 0024 “the additionally provided pair can be embodied and used for coagulation”), wherein the bleeding tissues and/or vessels coagulated by the sides A and C are larger than the bleeding tissues and/or vessels coagulated by the sides B and D (it is understood that the variation in size of the sides of the coagulating element would effect a coagulation on a variation of sizes of vessels and tissues, such that the larger surface areas of the coagulation sides would coagulate a larger surface of the target vessels/tissues, and the same for smaller surface areas).  The differences in the electrode surfaces areas are to provide an advantageous coagulation for the treatment of the tissue (para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fleischman to have incorporated the different sizing of the surface areas of the sides of the electrode area as taught by Sutter in order to ensure proper coagulation of the targeted tissue. 
It is also noted that Bales teaches an electrosurgical device that performs tissue cutting and coagulation (Figs. 1a and 1b, abstract) in which the device contains a plurality of coagulation elements (Figs. 1a/b, ref nums 12 and 14), in which the larger surface area of the first coagulating element (ref num 14) coagulates tissue over a larger region, whereas the smaller surface area of the second coagulating element (ref num 12) coagulates a smaller surface area of tissue (Col. 4, lines 66-67 – Col. 5 lines 1-4, “the larger surface area of coagulation electrode 14 diffuses current to coagulate tissue over a large region while the smaller surface area of resecting electrode 12 concentrates current to resect immediately adjacent tissue”; Col. 6 lines 43-46, “the projected surface area (i.e., shadow or tissue contact area) of coagulating element 14 is about 2-5 times larger than the projected surface area of resection electrode 12”; Col 11 lines 43-61, “device can be constructed to carry multiple different resecting and/or coagulating electrodes among which power can be switched to vary the depth or width of treatment…of different size to allow cutting to different maximum depths…moreover the resecting electrode can be replaced with a different shaped small surface area”). The variation in treatment size of both the coagulating elements and the target tissue area allows the physician to tail the treatment to the specific patient and treatment plan (Col. 11, lines 43-61), in which the power and size is varied directly without removing the device from the patient (Col. 11, lines 43-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sutter to include that the coagulation electrodes/elements varied not only their surface area of the element, but also the surface area of the target tissue in order to effectuate a specific treatment plan to the specific patient for the purpose of treatment.
	Hren teaches an analogous device that performs cutting and coagulating (see at least Fig. 1, abstract).  This device contains electrodes that perform coagulation (Fig. 4, ref nums 38 and 40; Fig. 5B shows the circuitry in which the electrodes perform coagulation).  There is also a cutting member (ref num 36), wherein the coagulation elements are electrically short to create a thin and fine cutting area at the tip of the electrode to cut the tissue and/or vessel (Col. 4, lines 39-41, “electrodes 38 and 40 are shorted together within the handpiece and act as electrical return electrodes during the cutting operation”; as shown in Fig. 5, ref num 36 is a small cutting area).  It is well known in the art that in order to perform cutting that the coagulation elements must be electrically short in order to produce a greater current density so that the electrical arc that is created ultimately cuts the tissue (Rioux U.S. 2008/0103494, para 0007).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flesichman to include a known technique of shorting the coagulation elements in order to ultimately perform cutting at the tip of the instrument.
	Weiler teaches an apparatus of analogous art that performs coagulation and cutting (see at least Fig. 1).  The device contains a plurality of coagulating elements (Fig. 3 and 4, ref nums 22, 23, 29, and 30), as well as a cutting element (Figs. 3 and 4, ref num 32).  The coagulating elements have a larger surface area compared to the surface area of the cutting element (Figs. 3 and 4, ref nums 22, 23, 29, and 30 cover a larger surface area than the cutting element, specifically the cutting tip, ref num 36 (which is part of ref num 32)).  These coagulating elements are formed into two sets (set 1 = ref nums 22 and 23; set 2 = ref nums 29 and 30), wherein the first set are electrically configured as part of a first unit having a first common terminal (Fig. 5, common terminal = “K”; para 0034, “the output connection K is a coagulation terminal that is preferably connected to the first branch 19 and thus to the first coagulating electrodes 22, 23”), and the second set are electrically configured as part of a second unit having a second common terminal (Fig. 5, common terminal = “M”; para 0034, connection M acts as a connection…is preferably connected to the second branch 20 and, accordingly, to the second coagulating electrodes 29, 30”).  The cutting element is also connected to the first common terminal for conduction of current (para 0038, “output connection K for the coagulating voltage is connected to one of the branches preferably the first branch 19 that also accommodates the dissecting electrode insert 32.  On the current path corresponding thereto…”).  These various sets of coagulating elements, as well as the cutting element being connected to the same common terminal allows for simultaneous cutting and coagulation to the tissue (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fleischman and have the coagulating elements have common terminals, one in which is shared with the cutting element, in order to simultaneously cut and coagulate the target area during treatment.

8.	Regarding Claim 2, Fleischman teaches said insulator body (ref num 30) has and a front surface (Fig. 6, as shown there is a front surface), but fails to teach the front surface E is utilized to coagulate at the front surface E, and wherein any of the sides are configured to so as to enable coagulation of the tissue and/or vessel and stop bleeding after a cut is performed by at least one cutting element without reorientation of the instrument.
	Batchelor 2017 teaches multiple electrodes with the capability of coagulating the target tissue (Fig. 11, ref nums 7, 8, 9, 10, and 14; para 0122 “materials and methods suitable for making the electrodes 7, 8, 9, and 10 are well understood in the art for tissue cutting, sealing or coagulation”).  The electrodes perform coagulating, or stopping the bleeding of the target tissue, either once the cut as been initiated or simultaneously with the cutting action (para 0121 “enable electrode 9 to perform tissue cutting and to also enable the electrodes 8 and 10 to perform tissue sealing or coagulation at the same time”).  As shown, the device does not rotate or reorient itself in order to achieve this action (Fig. 16 overall structure of the various electrodes and cutting structure with the actuation handles, and there is no reorientation or rotation structures with the device).  While Fleischman serves to ablate and destroy the tissue, the electrodes and cutting structure of Batchelor 2017 that coagulate and cut the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Batchelor 2017, para 0144 “that a device or system in accordance with any one embodiment as described above may also be arranged or adapted [as needed]”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included electrodes that coagulated and cut the tissue in order to perform the desired operation of the target tissue.

9.	Regarding Claim 4, Fleischman fails to teach the at least one cutting element can be a blade, needle, cutter, sharp element or any other material or there can be more than one cutting element.  
	Batchelor 2017 teaches the at least one cutting element can be a sharp element (para 0090 “electrode 9 should be made narrow and sharp”).  While Fleischman serves to ablate and destroy the tissue, the electrodes and cutting structure of Batchelor 2017 that coagulate and cut the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Batchelor 2017, para 0144 “that a device or system in accordance with any one embodiment as described above may also be arranged or adapted [as needed]”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included electrodes that coagulated and cut the tissue in order to perform the desired operation of the target tissue.

10.	Regarding Claim 8, Fleischman as modified teaches the size of all the at least four coagulation elements are the same (see Fig. 6, ref num 26, 27, 28, 29, the electrodes as pictured are the same size).

11.	Regarding Claim 10, Fleischman teaches all the electrodes/elements can have non sticky/superconductive coatings or can be made of superconductive materials or have special chemical coatings for improved results. Electrodes/elements can be made up of nonconductive material with conductive coating on the surface (Col. 4 line 46-48 “electrodes elements 26/27/28/29 can be made of a solid, electrically conducting material, like platinum or gold”, platinum is considered a superconductive material, and therefore meets the above claim).

12.	Regarding Claim 11, Fleischman teaches the one or more of the least four coagulation elements or electrodes operatively coupled thereto have any or a combination of rectangular, square, circular, or curved cross section area (in Fig. 6, it is shown the electrode elements 26/27/28/29 have a curved cross section area).

13.	Regarding Claim 12, Fleischman teaches tips of said surgical instrument are configured so as to allow articulation at desired angle using any or a combination of hand control, motorised control, console, or robotic systems (Col. 5, lines 4-10, “the physician advances the catheter guide body 20 through an access vein or artery into the desired location in the heart. The physician observes the progress of the electrode element 12 using fluoroscopic or ultrasound imaging, or the like. The physician can manipulate the lever 22 to steer the element 12 into intimate contact with the desired region of heart tissue.”).

14.	Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flesichman, Batchelor 2017, Sutter, Bales, Hren and Weiler, and further in view of Chang U.S. 2013/0085497 (herein referred to as “Chang”).
15.	Regarding Claim 3, Fleischman as modified fails to teach the tissue and/or vessel is cut at the side B by the at least one cutting element, coagulation elements configured at side B are utilized to coagulate, and when the tissue and/or vessel is cut at the side D by the cutter, coagulation elements configured at side D are utilized to coagulate.
However, Chang teaches an ablation device having blood flow sensing capabilities and consists of (a) a plurality of needle shaped electrodes (ref num 110, Fig. 1A, as displayed in the figure, it is pictured to have electrodes in each of the four quarters of the circle) and (c) a retractable knife (ref num 130) that resides in the center of the electrodes.  The electrodes serve as a plurality of coagulating elements that coagulate tissue and/or vessels (para 0036), while the knife serves to cut the tissue (para 0036).  Chang teaches the retractable knife (ref num 130) that is used to cut the tissue (para 0032) and the needle electrodes (ref num 110) are used to coagulate the tissue (para 0036).  The needle electrodes are displaced at four quarters of the circle in the device, and therefore, can coagulate at any of those give sides (Fig. 1A).  The knife cuts the tissue until it has been cut to the desired dimensions (para 0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fleischman and incorporated the electrodes to cut and coagulate the tissue at edges of the electrode configuration to the desire dimensions as needed by the treatment of the tissue.

16.	Regarding Claim 5, Fleischman fails to teach the at least one cutting element slightly protrudes out compared to the at least four coagulation elements.
However, Chang teaches a retractable knife (ref num 130) that can protrude out (Fig. 1B).  While Fleischman serves to ablate and destroy tissue, the electrodes of Chang that cuts the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Chang, para 0011, “cutting device and coagulating elements are arranged in a flexible…having multiple degrees of freedom”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included electrodes that cuts the tissue in order to perform the desired operation of the target tissue.

17.	Regarding Claim 6, Fleischman fails to teach the at least one cutting element can be fixed or moved longitudinally in an advanced position or retracted position.
However, Chang teaches a retractable knife (ref num 130) that can protrude out (Fig. 1B).  While Fleischman serves to ablate and destroy tissue, the electrodes of Chang that cuts the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Chang, para 0011, “cutting device and coagulating elements are arranged in a flexible…having multiple degrees of freedom”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included electrodes that cuts the tissue in order to perform the desired operation of the target tissue.

18.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman, Batchelor 2017, Sutter, Bales, Hren, and Weiler, and further in view of Levine U.S. 2003/0181904 (herein referred to as “Levine”).
19.	Regarding Claim 13, Fleischman teaches a handle (Col. 5, lines 4-10, Fig. 1), but fails to teach explicitly a handle that can be operating using a single hand for performing any or a combination of a cut, coagulation and to and fro movement of blade.
However, Levine teaches an electrosurgical instrument that combines cutting, coagulating and suctioning functionality in a single hand-held instrument (abstract).  This allows the physician to determine which portion of the instrument to use or change between during the duration of the procedure (para 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman to include the single hand operation as taught by Levine in order to give the physician control over the different phases and portions of the instrument during the duration of the procedure.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794